       Case 6:20-cr-06020-FPG-MJP Document 1 Filed 02/06/20 Page 1 of 2




   IN THE DISTRICT COURT OF THE UNITED STATES
           For the Western District of New York
                            _______________________________

                                                         OCTOBER 2019 GRAND JURY
                                                         (Impaneled 10/11/2019)


THE UNITED STATES OF AMERICA                             INDICTMENT

              -vs-                                       Violation:

MARK ROGERS,                                             Title 18, United States Code,
JOSEPH WAY a/k/a Gus, and                                Sections 1201(a)(5) and 2
TASHARA LEVANS
                                                         (1 Count)


                                         COUNT 1

                         (Kidnapping of United States Employee)

                              The Grand Jury Charges That:

       On or about November 16, 2019, in the Western District of New York, the defendants,

MARK ROGERS, JOSEPH WAY a/k/a Gus, and TASHARA LEVANS, did knowingly,

willfully, and unlawfully seize, confine, kidnap, abduct, and carry away and hold for ransom,

reward, and otherwise, Victim A, a person known to the Grand Jury and an employee of the

United States Postal Service, while Victim A was engaged in, and on account of, the

performance of Victim A’s official duties as a United States Postal Service employee.

       All in violation of Title 18, United States Code, Sections 1201(a)(5) and 2.
      Case 6:20-cr-06020-FPG-MJP Document 1 Filed 02/06/20 Page 2 of 2




DATED: Rochester, New York, February 6, 2020.

                                    JAMES P. KENNEDY, JR.
                                    United States Attorney

                              By:   s/ROBERT A. MARANGOLA
                                    ROBERT A. MARANGOLA
                                    Assistant United States Attorney
                                    United States Attorney=s Office
                                    Western District of New York
                                    100 State Street, Suite 500
                                    Rochester, New York 14614
                                    (585) 263-6760, ext. 23980
                                    Robert.marangola@usdoj.gov


A TRUE BILL:

s/FOREPERSON
FOREPERSON




                                       2
